Citation Nr: 1443224	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for psychiatric disability claimed as post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to July 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from June and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is of record.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA.  
 

FINDINGS OF FACT

1.  The Veteran's currently diagnosed PTSD is related to his active service.

2.  The Veteran's psoriasis originated in service. 


CONCLUSIONS OF LAW

1.  PTSD was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Psoriasis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

II.  Legal Criteria

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The specific criteria applicable to claims for service connection for PTSD are set forth at 38 C.F.R. § 3.304(f).  It provides that service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran essentially claims that he developed PTSD as a result of stressful combat-related experiences during active service while stationed in Vietnam.  The Veteran's statements and his documented service in Vietnam with receipt of the Purple Heart medal support his having experienced in-service combat stressors during the TET offensive.  The Veteran was afforded a VA examination in March 2010 addressing his claimed PTSD.  The examiner ultimately concluded that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner diagnosed major depressive disorder of moderate severity currently in partial remission, and anxiety disorder also in partial remission.  The examiner opined that these disorders were unrelated to the Veteran's service.  

However, the Veteran submitted the record of an April 2013 evaluation by a private psychologist.  The psychologist also noted the Veteran's service and post-service history.  The psychologist examined the Veteran, conducted appropriate testing, and concluded that the Veteran met the diagnostic criteria for a diagnosis of PTSD due to in-service stressors.  

The Board finds the private psychologist's analysis and conclusions to be entitled to substantial weight, and to raise the evidence favoring the claim to a level at least in equipoise with the evidence against the claim.  Criteria A through F for a diagnosis of PTSD were specifically noted to have been met.  Hence, affording the Veteran the benefit of the doubt, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f).  

The Veteran's claim for service connection for psoriasis is supported by the Veteran's statements and testimony to the effect that his psoriasis began with a rash under his dog tags in service, and that they continued to be present and recurrent thereafter, with flare-ups of psoriatic plaques during each winter.  The claim is also supported by the Veteran's wife's statements, to the effect that she had met the Veteran five months after his return from Vietnam and they were married five months after that.  She stated that at that time he had a few severe rashes.  

The Veteran was afforded VA examinations in September 2011 and July 2012.  The examiners reviewed the record and provided opinions against a finding that psoriasis developed in service or due to service, based on the absence of service treatment or examination records reflecting findings of psoriasis and the absence of any record of psoriasis for years following service.  The July 2012 examiner added that the chest area under the dog tags where the Veteran alleged his skin condition began was not generally a site of onset of psoriasis/seborrheic dermatitis.  That examiner rather opined that the rash the veteran described from service was more likely a metal allergy or skin sensitivity reaction unrelated to the claimed psoriasis. 

However, the Board notes that the rashes beginning in service, as asserted by the Veteran and as supported by his wife's statement, were not limited to the area under the dog tags.  Hence, while the rash under the Veteran's dog tags may have been a metal allergy or skin sensitivity reaction unrelated to his psoriasis, this is not preclusive of the Veteran also having had a psoriasis with onset in service, as supported by the Veteran's assertions of more extensive rash with flare-ups each winter beginning while in service.  The Veteran and his wife are competent to address their lay observations of visible manifestations and symptoms of the Veteran's psoriasis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Accordingly, the Board concludes that service connection is also warranted for the Veteran's psoriasis.



ORDER

Service connection for PTSD is granted.

Service connection for psoriasis is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


